Citation Nr: 0909463	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-24 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 28, 
2005, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The Veteran had active military service from October 1977 to 
April 1978, previously noted as active duty for training; 
however, because service connection has been granted for 
disability incurred during that period, it has become active 
military service ("active military, naval, or air service," 
includes any period of active duty for training during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty).  38 C.F.R. 
§ 3.6(a) (2008).

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that in pertinent part granted a TDIU 
effective from November 28, 2005.  Since that decision, the 
Veteran's claims folder has been transferred to the New 
Orleans, Louisiana, RO.


FINDINGS OF FACT

1.  The RO denied the initial TDIU claim in an April 19, 
2002-issued rating decision. 

2.  The Veteran submitted a timely notice of disagreement 
(NOD) to the April 2002 rating decision, but following the 
issuance of a statement of the case (SOC) in October 2002, no 
VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, was received.  

3.  The April 2002 RO rating decision denying TDIU became 
final for lack of a timely substantive appeal.

4.  A June 2004 Board decision that denied an effective date 
earlier than January 14, 1997, for grant of service 
connection for psychiatric disabilities was affirmed by the 
United States Court of Appeals for Veterans Claims (Court) in 
a January 2008 decision.  The Court's decision was not 
appealed to the Federal Circuit Court and it became final.

5.  On November 28, 2005, the RO received a claim for an 
increased rating for the Veteran's service-connected 
psychiatric disabilities.

6.  There is no treatment report dated within one year of 
November 28, 2005, from which it is ascertainable that an 
increase in the Veteran's service-connected psychiatric 
disabilities has occurred. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 28, 
2005, for TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.400 (o) (2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  This notice was provided to the claimant in a letter 
from the RO sent on May 8, 2006, prior to the adverse rating 
decision on the matter. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each element of the claim, including notice of 
what is required to establish an effective date for the award 
of benefits.  The May 2006 letter and subsequent letters from 
the RO adequately and timely provided notice of all 
provisions for assigning an effective date for a grant of 
benefits.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained VA treatment reports that might support an earlier 
effective date claim.  Neither the claimant nor his attorney 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Earlier Effective Date for TDIU

TDIU is based on the Veteran's sole service-connected 
disability, characterized as schizoaffective disorder; 
schizophrenia, paranoid type; history of bipolar mood 
disorder.  This disability is rated 50 percent disabling from 
January 14, 1997, and 70 percent disabling from November 28, 
2005.  The Veteran requests that TDIU be made effective 
retroactively to January 14, 1997.  

The Veteran applied to reopen a previously denied service 
connection claim on January 14, 1997.  This application 
resulted in a March 1999 hearing officer decision that 
granted service connection for the above-mentioned 
psychiatric disorders.  The decision assigned a 50 percent 
rating effective from January 14, 1997, the date that the RO 
received the application to reopen the claim.  The Veteran 
appealed the decision to the Board for an earlier effective 
date, but the Board denied the claim.  The Veteran then 
appealed the Board's decision to the Court for an earlier 
effective date for service connection for the psychiatric 
disorders.  In a January 10, 2008, order, the Court has 
upheld the January 14, 1997, effective date for service 
connection.  

Significantly, however, the Veteran has not appealed the 
initial 50 percent rating for his service-connected 
psychiatric disabilities and that portion of the March 1999 
hearing officer decision that assigned the initial 50 percent 
rating became final.  The Veteran has argued that his January 
1997 application to reopen a service connection claim also 
contains an implied claim for TDIU.  Assuming arguendo that 
he did apply for TDIU in January 1997, it was not granted in 
the March 1999 decision and that decision was not appealed.  
Thus his argument lacks merit.

On March 26, 2001, the RO received the Veteran's next TDIU 
claim.  In a clearly worded statement, he requested both an 
increased rating and TDIU.  He asserted that he had not 
worked since October 1996 due to service-connected 
psychiatric disability.  The RO denied these claims in an 
April 19, 2002-issued rating decision, to which the Veteran 
submitted a timely notice of disagreement (NOD).  Following 
the issuance of a statement of the case (SOC) in October 
2002; however, no VA Form 9, Substantive Appeal, or other 
correspondence containing the necessary information, was 
received within one-year from April 19, 2002.  Thus, the 
April 2002 RO rating decision became final for lack of a 
timely substantive appeal.  The RO administratively closed 
the case.  

On November 28, 2005, the RO received the Veteran's claim for 
an increased rating for his service-connected psychiatric 
disabilities.  Although the Veteran did not specifically 
assert unemployability, the RO considered his statement to be 
a claim for unemployability benefits.  The RO obtained VA 
outpatient treatment reports dated in 2005 and 2006 and 
scheduled an examination.  

In May 2006, based on evidence received, the RO granted an 
increased (70 percent) schedular rating effective from 
November 28, 2005.  As noted in the introduction, in August 
2006, the RO granted a TDIU effective from November 28, 2005, 
based on the date of receipt of the increased rating claim 
and subsequently received evidence.  

A TDIU claim is an increased rating claim.  Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991) (a claim for 
unemployability compensation was an application for 
'increased compensation' within the meaning of 38 U.S.C.A. 
§ 5110(b) (2)).  Therefore, the laws and regulations 
governing effective dates for increased compensation must be 
observed. 

The statute provides that the effective date for increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (b) (2).  VA regulations governing 
effective dates have more to say about what constitutes a 
claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  § 3.401 (b) addresses effective dates of 
award of additional compensation for dependents, which is not 
applicable here.

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

It is clear that a previous, March 1999 decision and an April 
2002 decision that denied a rating above 50 percent have 
become final.  It is also clear that the current claim for 
TDIU was received on November 28, 2005.  The question then is 
whether any treatment report dated within a year of November 
28, 2005 (that is, dating back to November 28, 2004), 
contains information from which it is ascertainable that an 
increase in disability had occurred.  38 U.S.C.A. § 5110 (b) 
(2).  If so, then the date of that treatment report becomes 
the date of claim.  In order to ascertain whether an increase 
in disability has occurred, we must first review the symptoms 
shown prior to November 28, 2004.  

A prior, final April 2002 decision that denied TDIU had 
considered a March 2002 VA psychiatric compensation 
examination report and earlier-dated VA outpatient treatment 
reports.  The March 2002 compensation examination report 
yields a diagnosis of schizophrenia and a Global Assessment 
of Functioning score of 60 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a score of 51 to 60 is indicative of 
moderate symptoms (flat affect and circumstantial speech, 
occassional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125 (2008)].  
Outpatient treatment reports dated in 2001 and early 2002 
note depression and anxiety.  Because the earlier-assigned 50 
percent rating for psychiatric disabilities was based on 
these signs and symptoms of psychiatric disability, later 
dated reports, in order to qualify as a claim for an 
increase, would have to show increased severity.  

Reviewing the later-dated VA outpatient treatment reports 
dated within a year of November 28, 2005, on November 4, 
2005, a VA examiner noted, "Schizophrenia and Depression.  
Seems to be doing very well with this."  One other report, a 
May 23, 2005, VA psychiatry report, states, "No depression 
of significance and not hearing voices and paranoia."  
Comparing these two reports to the earlier considered 
reports, it is not ascertainable that an increase in 
disability had occurred.  There is no other relevant 
treatment report dated within one year of November 28, 2005. 

Although in January 2008 the Veteran submitted some earlier-
dated VA and private medical records for consideration, none 
of these are dated within a year of November 28, 2005.  Thus, 
even if they did show an increase in disability, because they 
are not dated within a year of November 28, 2005, they cannot 
be used.  Thus, the treatment reports provide no basis for an 
effective date earlier than that assigned by the RO.  

The only other avenue for an earlier effective date is by a 
showing of non-finality of a prior decision on the matter, or 
by a showing of CUE in a prior decision on the matter.  
Concerning the finality of the two above-mentioned RO 
decisions, that is, the March 1999 and the April 2002 rating 
decisions, the Veteran has appealed parts of those decisions 
to the Board, that is, the assigned effective date for 
service connection for psychiatric disabilities.  To the 
extent that the effective date for service connection might 
be relevant to the effective date for TDIU, this appeal must 
be mentioned.  Although the Board denied the appeals twice, 
later, the Court vacated those Board decisions.  In January 
2008, however, the Court ultimately upheld the Board's denial 
of an earlier effective date for grant of service connection 
and a 50 percent rating for the psychiatric disabilities.  
Thus, there is a final decision denying an effective date 
earlier than January 14, 1997, for a 50 percent rating for 
the psychiatric disabilities. 

The only remaining avenue for an earlier effective date is to 
find CUE in a previous decision that denied entitlement to 
TDIU.  VA regulation provides that "Previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended."  38 C.F.R. § 3.105(a) (2008).  The 
Veteran has not asserted CUE in that part of the April 2002 
rating decision that denied entitlement to TDIU or that 
denied a 100 percent schedular rating for psychiatric 
disabilities.   

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An effective 
date earlier than November 28, 2005, for TDIU is therefore 
denied.  




ORDER

An effective date earlier than November 28, 2005, for the 
grant of TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


